Case 1:19-md-02915-AJT-JFA Document 369 Filed 03/30/20 Page 1 of 2 PageID# 4037



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


  IN RE: CAPITAL ONE CONSUMER                         )
  DATA SECURITY BREACH LITIGATION                     )       MDL No. 1:19md2915 (AJT/JFA)
                                                      )

  This Document Relates to ALL Cases


                                        PRETRIAL ORDER #17

        CAME NOW Defendants, Capital One Financial Corporation, Capital One Bank (USA),

 N.A., and Capital One, N.A. (collectively, “Capital One”), on their Consent Motion to Exceed

 Page Limitation in Local Civil Rule 7 with respect to their separate, forthcoming motions to

 dismiss (1) the Amended Representative Complaint [ECF No. 354] and (2) the Broderick

 Complaint [ECF No. 84-1, Case No. 1:19cv1454].

        UPON CONSIDERATION WHEREOF, for good cause shown, and by agreement of the

 parties, it is hereby, ORDERED, ADJUDGED and DECREED as follows:

        1.      Capital One may file separate motions to dismiss the Amended Representative

 Complaint [ECF No. 354] and the Broderick Complaint [ECF No. 84-1, Case No. 1:19cv1454],

 and file briefs in support of such motions not to exceed fifty (50) pages each;

        2.      Named Plaintiffs in those respective Complaints may file opposition briefs to the

 aforesaid motions to dismiss not to exceed fifty (50) pages each; and

        3.      Capital One may file reply briefs in support of the aforesaid motions to dismiss not

 to exceed thirty (30) pages each.

        IT IS SO ORDERED.
Case 1:19-md-02915-AJT-JFA Document 369 Filed 03/30/20 Page 2 of 2 PageID# 4038



  The Clerk is directed to docket this Order in the lead case (1:19md2915), as required per PTO-1




  Alexandria, Virginia
  Date: March 30, 2020




                                                 2
